DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on April 21, 2021, is acknowledged by the examiner.
Notice of Consideration Report June 16, 2022, was created by the Examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Saltz et al. (US PG PUB 2010/0206393is the closest art to that of the claimed invention.
Saltz et al. discloses a conversion frame assembly (10) configured to secure a fuel dispenser (40) to a concrete 5pad (12) and direct leaked fuel from the fuel dispenser into a sump (50 with interior storage 52) at least partially embedded in the concrete pad, the conversion frame assembly comprising: a frame (32) comprising: a base plate (32) defining a fluid passageway; and a splash lip (38) extending upward from the base plate and extending around the 10fluid passageway in the base plate; and a drainage tray (34) comprising a plurality of angled segments (fig. 3 illustrates angles that are connected together) configured to be coupled to the splash lip of the frame.
Saltz et al. is the closest art to that of the claimed invention, except it does not disclose the plurality of angled segments are coupled to the splash lip of the frame, the plurality of angled segments define an opening and upper surfaces of the 15plurality of angled segments cooperate to define a weir sloping inward and downward toward the opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nelson et al. (US 11,014,802) and Mukai et al. (US 11,267,085) disclose frames.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753